Title: From George Washington to Myles Cooper, 31 May 1773
From: Washington, George
To: Cooper, Myles

 

Revd Sir,
New York May 31st 1773.

Inclos’d you have a sett of Bills for one hundred pounds Sterling which please to sell at the prevailing Exchange and retain the money in your own hands to answer Mr Custis’ Expences at College, & such calls as he may have for Cash to defray the Incident expences of his abode in this City—In respect to the first Article of Expence, I submit the matter wholely to your better judgement, under a firm belief of your adopting such measures as will contribute, most likely, to promote the principal end of Mr Custis’s coming here, not regarding an extra: charge incurrd in the accomplishment of it—In regard to the Second as I do not know what Sum he ought, with propriety, to expend in such a place as New York, I shall not undertake to liquidate it, but hope if, contrary to my expectation, you should find him inclind to run into any Act of extravagence you will be so good by your friendly admonition’s to check the progress of it.
As Mr Custis may, probably, want Cloathing, & other necessaries, you will please to establish a Credit, in his behalf, with such Merchants as you can recommend, and when the deposit now lodgd with you is expended in this, and other payments be so good as to transmit me a Copy of the disbursements & I shall furnish you with other Bills whereby to lay in a new fund. I have nothing further to add at present than that at next vacation, or at any other time I shall think myself very happy in seeing you in Virginia & that I am with very great respect & Esteem Yr Most Obedt Hble Servt

Go: Washington


P.S. Please to let my Letter to Robt Cary & Co. accompany the Bills.

